There is no evidence that defendant was chargeable with notice of special danger to children from existing conditions. (Johnson v. City of New York, 208 N.Y. 77; McDonald v.Degnon-McLean Cont. Co., 124 App. Div. 824; affd., 205 N.Y. 502. ) The ordinance was intended for the protection of persons traveling on the highway in the usual manner, and even, if applicable to the facts in this case, its violation is not shown to have been the proximate cause of plaintiff's injury. No causal connection is shown.
The judgment of the Appellate Division and that of the Trial Term should be reversed and the complaint dismissed, with costs in all courts.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Judgments reversed, etc.